1    THE HUNTER LAW FIRM, PLLC                         HONORABLE SALVADOR MENDOZA, JR.
     645 Valley Mall Parkway, Suite 200
2
     East Wenatchee, WA 98802
3    Telephone: (509) 663-2966
     Attorney for Plaintiff
4

5
                                     UNITED STATES DISTRICT COURT
6                                EASTERN DISTRICT OF WASHINGTON STATE
7
     JAN M. RENFROE,
8                                                           No. 2:17-cv-00194-SMJ
9
                    Plaintiff,
     v.
10
                                                            PLAINTIFF’S RESPONSE TO MOTION
     QUALITY LOAN SERVICE CORP. OF                          IN LIMINE
11
     WASHINGTON; BANK OF AMERICA, N.A.,
                                                            November 10, 2020
12   successor by merger to BAC Home Loans
                                                            (Pretrial Conference Date)
     Servicing, LP, f/k/a Countrywide Home Loans
13   Servicing, LP; CITIBANK, N.A. as trustee of NRZ
14   PASS-THROUGH TRUST VI; and MORTGAGE
     ELECTRONIC REGISTRATION SYSTEMS, INC.,
15

16
                    Defendants.
     AND
17                  Nominal Defendants.
18
            Plaintiff Renfroe hereby responds to the motion to in limine filed by Defendant Citibank
19
     N.A. (Citibank) [ECF No. 148].
20

21          This case is undergoing a paradigm shift. Defendant Citibank’s servicer, Nationstar,

22   notified Renfroe to inform her that Citibank no longer has a legal title to her loan. [ECF No.
23
     141-2 p. 2] Also, the servicer has changed from Nationstar to Fay Servicing. [ECF No. 141-1]
24
     Citibank’s attorney, Taylor Haywood, next contacted plaintiff’s attorney to discuss
25

26   continuance of the trial dated. She asked if plaintiff would agree to a 60-90 day continuance,
27
     because she did not know whether she would remain as counsel of record under Fay
28
     PLAINTIFF’S RESPONSE TO MOTION TO EXCLUDE                THE HUNTER LAW FIRM, PLLC
     EXHIBITS                                                   645 Valley Mall Parkway, Suite 200
                                            Page 1                 East Wenatchee, WA 98802
                                                                         (509) 663-2966
1    Servicing. Please see the accompanying Hunter Declaration Exhibit “A.” Renfroe agreed to a
2
     continuance, but left her wondering how to address Citibank’s current summary judgment
3
     motion and what exhibits and witnesses to use for her response brief and at trial.1
4

5           Plaintiff’s attorney started having computer problems. (Hunter Decl. ¶7) The day

6    after filing the supplemental summary judgment response, plaintiff’s counsel, Robert Hunter,
7
     realized he was having difficulty with various peripheral devices and software. Counsel could
8

9
     not save into a pdf format. On the following Monday, Microsoft Office 365 went down. (Ibid)

10   Without any staff remaining, plaintiff’s attorney worked on and eventually overcame these
11
     technical problems. As luck would have it, Hunter next learned that he could not get into the
12
     ECF filing system. (Hunter Decl. Exh. “B”) With the aid of the Court’s tech department, the
13

14   filing problem was resolved on Monday, October 5, 2020, when the lists were filed. [ECF No.

15   150]
16
            In addition to the technical challenges, plaintiff’s attorney had personal challenges to
17
     address. A family member’s sudden hospitalization led to his spouse travelling to Russia
18

19   where she is now located and who has now also taken ill. Mr. Hunter found himself handling

20   the demands of his young children who needed at-home and Zoom learning.
21
            All the while, plaintiff presumed that Citibank would still need a trial continuance,
22

23
     making evidentiary issues not so looming. On October 1, 2020, when plaintiff’s attorney

24   asked Ms. Haywood the manner in which she chose to seek the trial continuance (Hunter Exh.
25
     “A”), she did not reply. Instead, she filed the motions to strike and exclude. Defense counsel
26

27
     1
       Renfroe informed the Court of these events by supplementing her response to Citibank’s
28
     summary judgment motion. ECF No. 140
     PLAINTIFF’S RESPONSE TO MOTION TO EXCLUDE                 THE HUNTER LAW FIRM, PLLC
     EXHIBITS                                                   645 Valley Mall Parkway, Suite 200
                                            Page 2                 East Wenatchee, WA 98802
                                                                         (509) 663-2966
1    remained true to form. When asked about whether Citibank had yet thought of a response to
2
     Renfroe’s settlement offers, Citibank did not reply and instead filed the recent motion for
3
     summary judgment. Before then, Renfroe asked if Citibank would engage in a meaningful
4

5    mediation. That was met by Citibank pursuing an internal BPO (i.e., in home inspection) even

6    though plaintiff’s home value is diminished by exterior features.
7
            There is no prejudice to defendant. Plaintiff identified 14 exhibits, 10 of which are
8

9
     already in the Court’s record as part of the parties’ previously filed evidence.2

10          Renfroe respectfully asks the Court to excuse the late filing of her Witness and Exhibit
11
     List and allow Citibank additional time to respond to that list if deemed necessary. If trial is
12
     not continued, it is set for November 30, 2020, 36 days from filing of Renfroe’s exhibit list.
13

14   DATED October 6, 2020.                 By:    s/ Robert K. Hunter, Jr.
                                                   Robert K. Hunter, Jr., WSBA #28909
15                                                 Attorney for the Plaintiff Renfroe
16
                                                   THE HUNTER LAW FIRM, PLLC
                                                   645 Valley Mall Parkway, Suite 200
17                                                 East Wenatchee, WA 98802
                                                   Telephone: (509) 663-2966
18
                                                   Email: robert@hunter4law.com
19
                                         CERTIFICATE OF SERVICE
20
            I hereby certify that on October 6, 2020, I electronically filed the foregoing with the Clerk
21

22
     of the Court using the CM/ECF System which will send notification of such filing to the following:

23   Daniel J. Gibbons, Taylor Haywood, Justin Balser and Robert William McDonald.
24
     DATED this 6th day of October, 2020.          s/ Robert K. Hunter, Jr.
25                                                 Robert K. Hunter, Jr., WSBA #28909,
                                                   Attorney for Plaintiff Renfroe
26

27
     2
      This is in contrast to Citibank’s 113 exhibits, an amount that belies defendant’s contention that
28
     the case is now merely limited to the application of two Washington cases.
     PLAINTIFF’S RESPONSE TO MOTION TO EXCLUDE                   THE HUNTER LAW FIRM, PLLC
     EXHIBITS                                                      645 Valley Mall Parkway, Suite 200
                                            Page 3                    East Wenatchee, WA 98802
                                                                            (509) 663-2966
